Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder et al (USP 8,742,703). 
Regarding claim 1, Binder et al discloses a blower comprising a housing 2 comprising an air inlet 53 for the air entering in, a motor 8 for providing rotating driving force, an axial fan 4 driven by the motor 8 to rotate along a fan axis 29, generate air flow 52, comprising a hub and impeller, a blowing tube 6 comprising an air outlet 52 for the air exiting, a duct comprising a guide cone located between the axial fan 4 and the air outlet 52, wherein the size of the motor 8 is configured in a manner that the motor 8 cannot be contained in the guiding cone, the housing 2 and the blowing tube 6 are internally provided with an air passage, the motor 8 is completely contained in the air passage of the housing 2, the motor 8 and the duct 6 are located on two opposite sides of the axial fan 4, 
Regarding claim 2,wherein the air moves into the air passage from the air inlet 53 and is blown out from the air outlet 52, the air entering from the air inlet 53 passes around the motor 8, 
Regarding claim 3, wherein the volume of the guiding cone is less than that of the motor 8, 
Regarding claim 6, wherein the air passage comprises an upstream area from the air inlet 53 to the fan 4 and a downstream area from the fan 4 to the air outlet 52, a direction from the upstream area to the downstream area is defined as a longitudinal direction, the motor 8, the fan 4 and the duct 6 are sequentially arranged in the longitudinal direction, 
Regarding claim 7, wherein the duct 6 is located in the downstream area, the duct comprises a guiding housing containing the guiding cone located between the guiding cone and the guiding housing, the housing is configured to be connected with the blowing tube, 
Regarding claim 8, wherein the moving direction of the air flow 50 formed due to rotation of impeller is an extending direction of the fan axis 29 and the fan axis 29 extends in the longitudinal direction, 
Regarding claim 13, a handle 13 connected with the housing 2, a grip portion for an operator to hold, a projection of the motor and the projection of the grip portion overlap with each other,
Regarding claim 15, wherein the housing 2 and the blowing tube 6 are structures independent of each other (note Fig. 5-6, col. 5, line 49 to col. 6, line 3).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al (USP 8,742,703). Binder et al discloses the claimed invention except a cross section area of the air outlet is within a range of 0.75-1.0, a rotating speed of the motor is greater than 21,000 r/min and less than 51,000 r/min, diameter of the axial fan is lea than 88 mm and greater than or equal to 50 mm, a ratio of a diameter of the hub to the diameter of the axial fan is within a range of 0.1-0.7. It would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al (USP 8,742,703) in view of Tokumaru et al (USP 6,105,206). Binder et al discloses the claimed invention except the motor is configured into an alternating current motor. Tokumaru et al discloses a blower comprising a motor and the power to the motor is provided either by an ac power or dc power (note Fig. 1, col. 5, lines 3-5). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to use an alternate current motor in order to provide more power for operating the blower at variable speeds.
Claim(s) 4-5, 9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al (USP 8,742,703) in view of Akiyama et al (USP 4,132,507). Binder et al discloses the claimed invention except a maximum cross section area of the motor in a direction perpendicular to a fan axis is greater than a maximum cross section area of the guiding cone in the direction perpendicular to the fan axis. Akiyama et al discloses a blower having a motor 1, wherein a maximum cross section area of the motor 1 in a direction perpendicular to a fan axis is greater than a maximum cross section area of the guiding cone 10 in the direction perpendicular to the fan axis (note Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the blower of Binder et al with a motor disclosed by Akiyama et al as considered an obvious matter of design choice which a person of ordinary would have found obvious absent persuasive evidence that the particular size was significant. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723